Case 1:20-cv-01176-LPS Document 17-3 Filed 12/22/20 Page 1 of 2 PageID #: 313




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 JEFFERY R. WERNER,                                 : CIVIL ACTION NO.: 20-1176-LPS
                                                    :
                         Plaintiff,                 :
                 v.                                 :
                                                    :
HIVE MEDIA GROUP, LLC, and                          : JURY TRIAL DEMANDED
KIPZO, LLC,                                         :
                                                    :
                        Defendants.                 :


            DECLARATION OF BRUCE BELLINGHAM IN OPPOSITION TO
                 DEFENDANTS’ MOTION TO TRANSFER VENUE

       BRUCE BELLINGHAM hereby declares the following to be true under penalties of

perjury:

       1.       I am Senior Litigation Counsel with the law firm of Spector Gadon Rosen Vinci,

P.C.

       2.       I am over the age of 18, and the following testimony is based on my own personal

knowledge.

       3.       I represent the Plaintiff, Jeffery R. Werner, in this action for copyright

infringement.

       4.       I have represented Mr. Werner as legal counsel since 2014 in matters both

personal and business-related.

       5.       Mr. Werner’s infringement claims are set forth in a chart attached hereto which is

attached to the Complaint as Exhibit “28.” See Exhibit “A.”

       6.       Kipzo, LLC was named as a defendant because it is listed in the Copyright

Office’s DMCA Register of Designated Agents as the service provider (i.e., the owner or

operator) for the website Trendchaser.com, while Hive Media Group, LLC (“Hive”) is listed as
Case 1:20-cv-01176-LPS Document 17-3 Filed 12/22/20 Page 2 of 2 PageID #: 314




the designated agent only. See https://dmca.copyright.gov/osp/publish/history.html?search=

Kipzo&id=1dbe60138b4ba7711db6d4f70c180a6d. For all the other websites at issue in this

action, Hive is listed as both service provider and designated agent.

       7.      In discussion on November 16, 2020 defense counsel stated that Kipzo, LLC

should not be a defendant because it was a subsidiary of Hive, the owner of all the sites. I

responded that Werner would agree to dismiss Kipzo, LLC, if Hive stipulated that it, not Kipzo,

LLC, owned Trendchaser.com.

       8.      On December 1, 2020, I followed up with an email message to Defendants’

counsel, Mr. Williams, stating: “By the way, if you will confirm that Hive Media, not Kipzo,

LLC, owns Trend-Chaser.com I will dismiss Kipzo.”

       9.      Defense counsel has not responded to that message.

       10.     The Federal Court Management Statistics showing the median time interval from

filing to disposition in civil cases in the twelve months ending June 30, 2020, as reported at

https://www.uscourts.gov/statistics/table/c-5/statistical-tables-federal-judiciary/2020/06/30,

are in a table attached hereto. See Exhibit “B.”



                                              /s/ Bruce Bellingham
                                              Bruce Bellingham
December 21, 2020
